In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeals are from (1) a fact-finding order of the Family Court, Richmond County (McElrath, J.), dated December 29, 2004, which found that the appellant committed acts which, if committed by an adult, would have constituted the crimes of robbery in the second degree, attempted assault in the third degree, and menacing in the third degree, and (2) an order of disposition of the same court dated January 18, 2005, which, upon the fact-finding order, adjudged her to be a juvenile delinquent and placed her in the custody of the New York State Office of Children and Family Services for a period of 18 months.
Ordered that the appeal from the fact-finding order is dismissed, without costs or disbursements, as that order was superseded by the order of disposition; and it is further,
Ordered that the order of disposition is affirmed, without costs or disbursements.
*433Viewing the evidence in the light most favorable to the presentment agency (see Matter of David H., 69 NY2d 792 [1987]; cf. People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish that the appellant committed acts which, if committed by an adult, would have constituted the crimes of robbery in the second degree, attempted assault in the third degree, and menacing in the third degree (cf. Penal Law § 160.10 [1]; § 120.00 [1]; § 120.15). Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the trier of fact (cf. People v Gaimari, 176 NY 84 [1903]). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (cf. People v Garafolo, 44 AD2d 86, 88 [1974]). Upon the exercise of our factual review power, we are satisfied that the findings of fact were not against the weight of the evidence (cf. CPL 470.15 [5]).
The appellant’s remaining contention is without merit. Crane, J.P., Goldstein, Luciano and Covello, JJ., concur.